— Motion, insofar as it seeks leave to appeal to the Court of Appeals, denied, and insofar as it seeks reargument, motion granted solely to the extent of recalling the order of this court entered on December 27, 1984 (106 AD2d 927) and resettling said order to modify the order and judgment (one paper) so appealed from, on the law, to the extent of declaring the individual dwelling units of plaintiffs herein all rented for amounts in excess of $350 per month or $88 per week on the statutory date of May 31, 1968, and are, therefore, pursuant to Rent Stabilization Law (Administrative Code of City of New York) § YY51-3.1, exempt from coverage by such law, and otherwise affirmed, without costs and without disbursements. Resettled order signed and filed. Concur — Asch, J. P., Bloom, Fein and Kassal, JJ.